     Case 3:20-cv-00087-BEN-KSC Document 17 Filed 01/12/21 PageID.69 Page 1 of 3



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                        Case No.: 20cv87-BEN(KSC)
11                              Plaintiff,            ORDER MODIFYING
     v.                                               MANDATORY SETTLEMENT
12
                                                      CONFERENCE TO BE
13   ROBERT GOLDSMITH,                                TELEPHONIC AND ISSUING
                                 Defendant.           UPDATED PROCEDURES
14
15
16         A Mandatory Settlement Conference (MSC) has been scheduled in this matter for
17   January 14, 2021. The Amended Scheduling Order setting the MSC requires the personal
18   attendance of all parties, party representatives, including claims adjusters for insured
19   defendants, and the primary attorney(s) responsible for the litigation; however, due to the
20   COVID-19 public emergency the Court MODIFIES the MSC to be telephonic for all
21   attendees. To facilitate this modification, the Court hereby ORDERS as follows:
22         1.     Counsel and party representatives with full settlement authority for each
23   party must be immediately available by telephone between the hours of 2:00 p.m. to
24   5:00 p.m. on January 14, 2021. 1 All participants shall be prepared to devote their full
25
26
     1
27         Pursuant to Rule 16.1(c) of the Local Rules of the United States District Court for
     the Southern District of California, all parties (including those who are indemnified by
28

                                                  1
                                                                                           (KSC)
     Case 3:20-cv-00087-BEN-KSC Document 17 Filed 01/12/21 PageID.70 Page 2 of 3



1    attention to this proceeding as if they were attending in person, e.g., attendees cannot be
2    driving while speaking to the Court.
3          2.     On January 14, 2021 at 2:00 p.m. counsel and party representatives must call
4    the Court’s teleconference line at 1-877-873-8017, enter the access code 2924630 and press
5    “*” when prompted for a security code. The Court will initially confer jointly with counsel
6    and the parties. Immediately following the joint discussion, the Court will initiate separate,
7    confidential calls with plaintiff and defendant, respectively. To this end, each party must
8    provide the Court with a single phone number to use to initiate these calls. The telephone
9    number provided for a party must be one the Court can use to reach both counsel and the
10   party representative(s), who must be already conferenced on one line and ready to engage
11   in settlement discussions.    As soon as possible, counsel must e-mail the Court at
12   efile_crawford@casd.uscourts.gov to provide a preferred phone number for the separate,
13   confidential MSC discussions, and any other necessary call-in information for the Court
14   (i.e., conference line passcodes).
15         3.     The parties are directed to limit confidential MSC statements to 5 pages or
16   less (20 pages or less, including exhibits). Confidential MSC statements must be sent to
17   efile_crawford@casd.uscourts.gov by the deadline previously set in the Court’s Amended
18   Scheduling Order [Doc. No. 14].
19
20
21
22
23
24   others), claims adjusters for insured Defendants and non-lawyer representatives with full
25   and unlimited authority to enter into a binding settlement, as well as the principal
     attorney(s) responsible for the litigation, must be present and legally and factually
26   prepared to discuss and resolve the case. Corporate counsel shall not appear on behalf of
27   a corporation as the party representative who has the authority to negotiate and enter into
     a settlement. Failure to attend or obtain a proper excusal will be considered grounds for
28   sanctions.

                                                   2
                                                                                              (KSC)
     Case 3:20-cv-00087-BEN-KSC Document 17 Filed 01/12/21 PageID.71 Page 3 of 3



1          6.    All dates, deadlines, procedures, and requirements set forth in the Court’s
2    Scheduling Order remain in place, except as explicitly modified by this order.
3          IT IS SO ORDERED.
4    Dated: January 12, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                          (KSC)
